Filed 7/6/22 P. v. Evans CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D078913

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCN366376)

 TORREY CRAIG EVANS,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Brad A. Weinreb, Jr., Judge. Affirmed as modified.
          Shay Dinata-Hanson, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General,
Collette C. Cavalier and Nora S. Weyl, Deputy Attorneys General, for
Plaintiff and Respondent.
      Torrey Craig Evans pleaded guilty to one count of first-degree burglary.

(Pen. Code, §§ 459, 460, 667.5.1) In accordance with his plea agreement, the
trial court placed Evans on formal probation for three years and imposed a
restitution fine of $300. The trial court later revoked Evans’s probation after
he violated the probation conditions for the third time. Upon revocation, the
court also imposed an additional restitution fine under section 1202.4,
subdivision (b), of $1,800.
      On appeal, Evans contends that the trial court improperly imposed the
second restitution fine and abused its discretion in revoking his probation.
We accept the People’s concession that the court exceeded its authority in
imposing the second restitution fine. We reject, however, Evans’s assertion
that the court abused its discretion by revoking his probation. Accordingly,
we strike the unauthorized restitution fine but otherwise affirm the trial
court’s judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      In 2017, Evans pleaded guilty to first-degree burglary. Thereafter, in
accordance with the plea agreement, the trial court sentenced Evans to six
years in prison but stayed the execution of the prison term pending successful
completion of three years of formal probation. The trial court also imposed a
restitution fine of $300 under section 1202.4, subdivision (b).
      In 2018, eighteen months after his conviction, Evans’s probation was
revoked for two alleged violations of the probation conditions: Evans
knowingly used controlled substances, including methamphetamine and
amphetamine, and he failed to report to the probation officer as directed. The
court held an order to show cause (OSC) hearing, where Evans admitted both


1     All further statutory references are to the Penal Code unless otherwise
specified.
                                       2
violations. The court told Evans that he would be given one “last chance” and
reinstated probation.
      Less than four months later, Evans was arrested for possessing a non-
narcotic, controlled substance in violation of Health and Safety Code
section 11377, subdivision (a), and for driving with a suspended license in
violation of Vehicle Code section 14601.1. Consequently, his probation was
revoked for violating the probation condition requiring him to obey all laws.
At the second OSC hearing, Evans again admitted violating the terms of his
probation. The court, however, reinstated probation but extended the
probation term by one year.
      In late December of 2019, Evans submitted a urine analysis test at a
probation office, which was positive for methamphetamine. In February
2021, just two months before the end of Evans’s probation term, Evans’s
probation officer received an email from the sober facility where Evans had
been living, stating that he had been discharged from the facility for using
methamphetamine and 3,4-methylenedioxy-methamphetamine (MDMA).
      The following month, Evans’s car was parked illegally at Balboa Park.
When police approached Evans’s car, they smelled burning narcotics and saw
smoke inside. The officers arrested Evans. On route to the police station,
Evans secretly removed his seatbelt and handcuffs. When they arrived at the
station and found Evans uncuffed, the police had to use physical force to gain
his compliance. Before the booking process, Evans requested to use the
bathroom, and police saw him attempting to conceal a glass pipe in his

rectum.2



2     The police report for the incident noted that the week before the arrest,
police found Evans in possession of drug paraphernalia during a Fourth
Amendment waiver search of his car.
                                       3
      Following this arrest, Evans’s probation was summarily revoked. The
court held a third OSC hearing, and Evans admitted violating the terms of
his probation. This time, the trial court revoked his probation, executed the
previously stayed six-year prison sentence, and imposed a new $1,800
restitution fine under section 1202.4, subdivision (b).
                                 DISCUSSION
      Evans makes two arguments on appeal. First, he contends that the
trial court improperly imposed the second restitution fine. Second, Evans
asserts that despite repeated probation violations, the trial court abused its
discretion by denying probation.
                                        I
                                Restitution Fine
      Evans argues that the trial court exceeded its authority in imposing a
second restitution fine when it revoked his probation. The People concede,
and we agree, that the second restitution fine was unauthorized.
      In the absence of extraordinary and compelling circumstances, the
court must impose a separate and additional restitution fine in every case
where a conviction is obtained. (§ 1202.4, subd. (b).) Section 1202.4,
subdivision (l), also provides that if probation is granted, payment of the
restitution fine must be made a condition of that probation. Further, the
restitution fine survives the probationary term. (People v. Chambers (1998)
65 Cal.App.4th 819, 820 (Chambers); People v. Arata (2004) 118 Cal.App.4th
195, 201.)
      In Chambers, the trial court imposed a restitution fine when it first
granted probation and a second restitution fine when it revoked the
probation. (Chambers, supra, 65 Cal.App.4th at p. 821.) On appeal, the court
struck the second fine as unauthorized. The court held that the “triggering


                                       4
event for imposition of the restitution fine [was the initial] conviction.” (Ibid.)
Thus, although the probation is revoked, the first restitution fine remained in
force. (Id. at p. 823.) And, because the first restitution fine remained in force
after the revocation of probation, the Chambers court concluded that the trial
court had no statutory authority to impose a second restitution fine. (Ibid.)
      The holding in Chambers is dispositive here. Consistent with
section 1202.4, subdivision (b), the trial court properly imposed the first $300
restitution fine as a condition of Evans’s probation. (§ 1202.4, subd. (b).)
However, because the $300 restitution fine remained in force, the subsequent
$1,800 restitution fine was not authorized and must be stricken.
                                        II
                              Probation Revocation
A. Standard of Review and Governing Law
      Section 1203.2, subdivision (a), authorizes a court to revoke probation
when “the interests of justice so require, and the court, in its judgment, has
reason to believe” that the person has violated any of the conditions of his or
her probation. A trial court has broad discretion in granting or revoking
probation. (People v. Pinon (1973) 35 Cal.App.3d 120, 123.) “ ‘ “When the
evidence shows that a defendant has not complied with the terms of
probation, the order of probation may be revoked at any time during the
probationary period.” ’ ” (People v. Urke (2011) 197 Cal.App.4th 766, 772
(Urke).) “ ‘ “The standard of proof in a probation revocation proceeding is
proof by a preponderance of evidence.” ’ ” (Ibid.)
      We review a probation revocation decision under the substantial
evidence standard of review and accord great deference to the trial court’s
discretion, “bearing in mind that ‘probation is not a matter of right but an act
of clemency[.]’ ” (Urke, supra, 197 Cal.App.4th at p. 773.) “Many times


                                        5
circumstances not warranting a conviction may fully justify a court
in revoking probation granted on a prior offense.” (People v. Vanella (1968)
265 Cal.App.2d 463, 469.) “ ‘[O]nly in a very extreme case should an
appellate court interfere with the discretion of the trial court in the matter of
denying or revoking probation[.]’ ” (People v. Rodriguez (1990) 51 Cal.3d 437,
443 (Rodriguez).) The burden of demonstrating an abuse of the trial court’s
discretion rests squarely on the defendant. (Vanella, at p. 469.)
B. Analysis
      Evans contends that the trial court abused its discretion in denying
probation because substantial evidence did not support the trial court’s
statements that Evans “continued to maintain a lifestyle” that involved
controlled substances and that his conduct had escalated “towards potentially
violent acts.”
      Contrary to Evans’s assertion, the trial court was not required to find
that Evans maintained a lifestyle of drug use or that his acts had escalated
into violence in order to deny him probation. Rather, “ ‘ “ [a]ll that is
required ... is enough evidence to satisfy the [trial] judge that the conduct of
the petitioner has not met the conditions of probation.’ ” ’ ” (Rodriguez,
supra, 51 Cal.3d at p. 442.) Here, substantial evidence supported the trial
court’s finding that Evans violated the conditions of his probation.
      The record shows that Evans repeatedly violated the condition that
precluded him from “knowingly us[ing] or possess[ing] any controlled
substance” during probation. Not only did Evans’s first two violations involve
drugs, but he had at least three more incidents of using controlled substances
after his second OSC hearing. In December 2019, Evans tested positive for
methamphetamine. In February 2021, Evans used methamphetamine and
MDMA, resulting in his discharge from a rehabilitation facility. Finally, in


                                        6
March 2021, Evans was found to be in possession of drug paraphernalia and
arrested for suspected drug use. Each incident of possessing or using
controlled substances independently supported the court’s finding of a
probation violation. Thus, we reject Evans’s assertion that substantial
evidence did not support the court’s decision to revoke his probation.
      Evans also argues that revoking his probation constituted punishment
for his drug addiction. As the Attorney General points out, the trial court
had repeatedly shown leniency to Evans for his prior drug-related probation
violations and only revoked probation after the third OSC was issued.
Indeed, when Evans first violated the drug-use condition, the trial court
stated that it would be his “last chance” and yet gave him another chance at
the second OSC hearing. On this record, we do not agree with Evans that the
court’s decision was an abuse of its wide discretion.
                                   DISPOSITION
      The judgment is modified by striking the $1,800 restitution fine
imposed by the trial court. The initial $300 restitution fine remains in force.
As modified, the judgment is affirmed. The trial court is directed to prepare
an amended abstract of judgment in accordance with this disposition and
deliver it to the Department of Corrections.


                                                           McCONNELL, P. J.

WE CONCUR:


DO, J.


BUCHANAN, J.




                                       7